Case 1:21-cv-01506-PKC Document 6 Filed 03/23/21 Page 1 of 18

Jason M. Drangel JD 7204)
idrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands/@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S, Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP

60 East 42"4 Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-5391

 

21-cv-1506 (PKC)

Attorneys for Plaintiff
Mattel, Inc.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MATTEL, INC.,
Plaintiff

¥.

BABELOVE STORE, CANGNAN WANFU
STICKERS CO., LTD., CHANGZHOU FLEXI
ELECTRONIC CO., LTD., CHIYOU TOY STORE,
DEFORMATION WORLD STORE,
DINOSAURMODEL TOY STORE, DONGGUAN
JUNTUO RUBBER AND PLASTIC PRODUCTS
coO., LTD, DONGGUAN SHUANGYUAN
GARMENTS CO., LTD., DONGGUAN YANGDAN
APPAREL CO., LTD., FUN GAME STORE, FUNNY
HOUR STORE, GUANGZHOU BAERWA
NETWORK TECHNOLOGY CO., LTD.,
GUANGZHOU BIDA TRADING CO., LTD.,
GUANGZHOU DATYUE WATCH CO., LTD.,
GUANGZHOU FETCHING COLOR PRINTING &
PACKAGING CO., LTD., GUANGZHOU FULLNI
DISPLAY LIMITED, GUANGZHOU
GUANGXINYAO TRADING CO. LTD.,
GUANGZHOU JIAHENG TRADE CO., LTD.,
GUANGZHOU LETONGBON TRADING CO.,
LTD., GUANGZHOU LITTLE TALENT TOYS CO.,

 

[PROPOSEDT
PRELIMINARY
INJUNCTION ORDER

 
Case 1:21-cv-01506-PKC Document 6 Filed 03/23/21 Page 2 of 18

 

LTD., GUANGZHOU MOSHION ELECTRONIC
TECHNOLOGY CO., LTD., GUANGZHOU SAMCO
ELECTRONIC TECHNOLOGY CO.,  LID.,
GUANGZHOU YOUJIA PRINTING CO., LTD.,
GUANGZHOU ZSY GARMENT CO., LID.,
HANGZHOU BODENDA TIN CO., LTD., HASTING
TOY STORE, HENAN SHIXING INTERNATIONAL
TRADE CO., LTD., HEYUAN EARL PACKAGING
PRINTING CO., LTD., HIGHTRADE STORE, HZ
STORE, JIEYANG RONGCHENG YAXIN TOY
FACTORY, JIEYANG RONGCHENG YEFEI
MOBILE ACCESSORIES FACTORY, KAIIIN TOY
STORE, KARUMISTAN STORE,
MAGICTOYWORLD STORE, MODEL HOUSE
STORE, MOOMBAR STORE, MUFUAZ STORE,
PLAYJOY STORE, SHANGHAI GETELL DISPLAY
PRODUCTS CO., LTD., SHANTOU CHAOYANG
GURAO DATAIJSI CL, SHAOXING SHIXIN
JEXTILE CO. LTD. SHENZHEN BAO'AN
XINQIAO GANGZHINI KNITTING UNDERWEAR
FACTORY, SHENZHEN DINGTU ELECTRONIC
TECHNOLOGY CO., LTD., SHENZHEN ECBT
TECHNOLOGY CO. ~~ LTD., SHENZHEN
HONGWEN TRADING CO., LTD., SHENZHEN
IPAKY INDUSTRY CO., LTD., SHENZHEN MiISI
GARMENTS CO., LTD., SHENZHEN SICHUANDA
SCIENCE LTD., CO., SHENZHEN TENGYUE
PRINTING CO., LTD., SHOP910368291 STORE,
SHUYANG NANHUA TEXTILE CO., LTD.,
SIMBOO STORE, SIMCASTLE STORE, TIK TOK
STORE, TOBAY TOY STORE, USEFUL
INTERESTING STORE, YIWU F AND J JEWELRY
CO., LTD., YIWU JINGXIN TOYS Co., LTD.,
YIWU MISS LUV JEWELRY FACTORY, YIWU
WALL-KING TRADING CO., LTD., YIWU
WOFISH JEWELRY CO., LTD., YIWU YIFAN
ACCESSORIES CO., LTD. and ZHANGJIAGANG |,
JINGGONG PACKING AND COLOR PRINTING
CoO., LTD.,

Defendants

 

 

 
Case 1:21-cv-01506-PKC Document 6 Filed 03/23/21 Page 3 of 18

  

 

 

GLOSSARY
‘Plaintiff or Mattel Maitel, Inc.
Defendants Babelove Store, Cangnan Wanfu Stickers Co., Ltd.,

 

Changzhou Flexi Electronic Co., Lid., ChiYou Toy
Store, Deformation world Store, DinosaurModel Toy
Store, Dongguan Juntuo Rubber And Plastic Products
Co., Ltd., Dongguan Shuangyuan Garments Co., Ltd.,
Dongguan Yangdan Apparel Co., Ltd., Fun game Store,
Funny Hour Store, Guangzhou Baerwa Network
Technology Co., Ltd., Guangzhou Bida Trading Co.,
Lid., Guangzhou Daiyue Watch Co., Ltd., Guangzhou
Fetching Color Printing & Packaging Co., Ltd.,
Guangzhou Fullni Display Limited, Guangzhou
Guangxinyao Trading Co., Ltd., Guangzhou Jiaheng
Trade Co., Ltd., Guangzhou Letongbon Trading Co.,
Ltd., Guangzhou Little Talent Toys Co., Ltd,
Guangzhou Moshion Electronic Technology Co., Lid.,
Guangzhou Samco Electronic Technology Co., Ltd.,
Guangzhou Youjia Printing Co., Ltd., Guangzhou ZSY
Garment Co., Ltd., Hangzhou Bodenda Tin Co., Ltd.,
Hasting Toy Store, Henan Shixing International Trade
Co., Ltd., Heyuan Earl Packaging Printing Co., Ltd.,
HighTrade Store, HZ Store, Jieyang Rongcheng Yaxin
Toy Factory, Jieyang Rongcheng Yefei Mobile
Accessories Factory, Kailin Toy Store, Karumistan
Store, MagicToyWorld Store, Model House Store,
Moombar Store, Mufuaz Store, PLAYJOY Store,
Shanghai GETELL Display Products Co., Ltd.,
Shantou Chaoyang Gurao Daiaiji Cl, Shaoxing Shixin
Textile Co., Ltd., Shenzhen Bao'an Xingiao Gangzhini
Knitting Underwear Factory, Shenzhen Dingtu
Electronic Technology Co., Ltd., Shenzhen ECBT
Technology Co., Ltd., Shenzhen Hongwen Trading
Co., Ltd., Shenzhen Ipaky Industry Co., Ltd., Shenzhen
Misi Garments Co., Ltd., Shenzhen Sichuanda Science
Ltd, Co., Shenzhen Tengyue Printing Co., Ltd.,
Shop910368291 Store, Shuyang Nanhua Textile Co.,
Ltd., Simboo Store, SimCastle Store, TIK TOK Store,
‘Tobay Toy Store, Useful Interesting Store, Yiwu F And
J Jewelry Co., Ltd., Yiwu Jingxin Toys Co., Ltd., Yiwu
Miss Luv Jewelry Factory, Yiwu Wall-King Trading
Co., Ltd., Yiwu Wofish Jewelry Co., Ltd., Yiwu Yifan
Accessories Co., Ltd. and Zhangjiagang Jinggong
Packing and Color Printing Co., Ltd.

 

 

 
Case 1:21-cv-01506-PKC Document 6 Filed 03/23/21 Page 4 of 18

 

Alibaba

Alibaba.com, an online marketplace platform that
allows manufacturers, wholesalers and other third-
party merchants, like Defendants, to advertise, offer for
sale, sell, distribute and ship their wholesale and retail
products originating from China directly to consumers
across the world and specifically to consumers residing
in the U.S., including New York

 

AliExpress

Aliexpress.com, an online marketplace platform that
allows manufacturers, wholesalers and other third-
party merchants, like Defendants, to advertise, offer for
sale, sell, distribute and ship their wholesale and retail
products originating from China directly to consumers
across the world and specifically to consumers residing
in the U.S., including New York

 

Epstem Drangel

Epstein Drangei LLP, counsel for Plaintitf

 

New York Address

244 Madison Ave, Suite 411, New York, New York
10016

 

Complaint

Plaintiff's Complaint filed on February 17, 2021

 

Application

Plaintiff's Ax Parte Application for: 1) a temporary
restraining order; 2) an order restraining Merchant
Storefronts (as defined infra) and Defendants’ Assets
(as defined infra) with the Financial Institutions (as
defined infra); 3) an order to show cause why a
preliminary injunction should not issue; 4) an order
authorizing bifurcated and alternative service and 5) an
order authorizing expedited discovery filed on
February 17, 2021

 

Reichenberger Dec.

Declaration of Diane Reichenberger in Support of
Plaintiff's Application

 

Drangel Dec.

Declaration of Jason M. Drangel in Support of
Plaintiffs Application

 

Barbie

An iconic and world-renowned fashion doll

 

Barbie Products

A vast range of commercial products including dolls,
playhouses, toy cars, books, movies, games, puzzles
and clothing sold under the Barbie brand

 

 

Barbie Marks

 

U.S. Trademark Registration Nos.: 689,055 for
“BARBIE” for a variety of goods in Class 28;
2,678,386 for “BARBIE” for a variety of goods in
Classes 3, 6, 8, 9, 11, 12, 14, 16, 18, 20, 21, 24, 25, 26,

  
 

27, 28 and 30; 2,087,842 for «*™ " for a
variety of goods in Class 28; 2,639,971 for “

" » for a variety of goods in Class 25 and 28;

 

ii

 

 
Case 1:21-cv-01506-PKC Document 6 Filed 03/23/21 Page 5 of 18

 
Case 1:21-cv-01506-PKC Document 6 Filed 03/23/21 Page 6 of 18

 

774,892 for “SKIPPER” for a variety of goods in Class
28; 2,931,614 for “CHELSEA” for a variety of goods
in Class 28; 3,083,593 for “BARBIE COLLECTOR”
for a variety of goods in Classes 28 and 41; 3,189,837
for “PINK LABEL” for a variety of goods in Class 28;
3,702,525 for “FASHIONISTAS” for goods in Class
28; 5,214,711 for “YOU CAN BE ANYTHING” for a
variety of goods in Class 28; 5,233,292 for “BARBIE
DREAMTOPIA” for a variety of goods in Class 28;
5,449,612 for “BABYSITTERS INC.” for a variety of
goods in Class 28: 6,097,805 for “COLOR REVEAL”
for a variety of goods in Class 28; and 898,209 for “

” for a variety of goods in Class 28

 

Barbie Works

U.S. Copyright Reg. Nos.: VA 2-038-351, covering the
2017 Barbie Packaging Branding for Consumer
Products; VA 2-135-686, covering the 2016 Catalog
Fall Mattel; and VA 945-179 covering CEO BARBIE

 

Counterfeit Products

Products bearing or used in connection with the Barbie
Marks and/or Barbie Works, and/or products in
packaging and/or containing labels bearing the Barbie
Marks and/or Barbie Works, and/or bearing or used in
connection with marks and/or artwork that are
confusingly or substantially similar to the Barbie Marks
and/or Barbie Works and/or products that are identical
or confusingly or substantially similar to the Barbie
Products

 

Infringing Listings

Defendants’ listings for Counterfeit Products

 

User Accounts

Any and all websites and any and all accounts with
online marketplace platforms such as Alibaba,
AliExpress, as well as any and all as yet undiscovered
accounts with additional online marketplace platforms
held by or associated with Defendants, their respective
officers, employees, agents, servants and all persons in
active concert or participation with any of them

 

 

Merchant Storefronts

 

Any and ali User Accounts through which Defendants,
their respective officers, employees, agents, servants
and all persons in active concert or participation with
any of them operate storefronts to manufacture, import,
export, advertise, market, promote, distribute, display,
offer for sale, sell and/or otherwise deal in Counterfeit
Products, which are held by or associated with
Defendants, their respective officers, employees,
agents, servants and all persons in active concert or
participation with any of them

 

 

 
Case 1:21-cv-01506-PKC Document6 Filed 03/23/21 Page 7 of 18

 

Defendants’ Assets

Any and all money, securities or other property or
assets of Defendants (whether said assets are located in
the U.S. or abroad)

 

Defendants’ Financial
Accounts

Any and all financial accounts associated with or
utilized by any Defendants or any Defendants’ User
Accounts or Merchant Storefront(s) (whether said
account is located in the U.S. or abroad)

 

Financial Institutions

Any banks, financial institutions, credit card companies
and payment processing agencies, such as PayPal Inc.
(“PayPal”), Payoneer Inc. (“Payoneer”), the Alibaba
Group d/b/a Alibaba.com payment services (€.g.,
Alipay.com Co., Ltd., Ant Financial Services Group),
PingPong Global Solutions, Inc. (“PingPong”) and
other companies or agencies that engage in the
processing or transfer of money and/or real or personal
property of Defendants

 

oN

 

Third Party Service
Providers

 

Online marketplace platforms, including, without
limitation, those owned and operated, directly or
indirectly by Alibaba, AliExpress, as well as any and
all as yet undiscovered online marketplace platforms
and/or entities through which Defendants, their
respective officers, employees, agents, servants and all
persons in active concert or participation with any of
them manufacture, import, export, advertise, market,
promote, distribute, offer for sale, sell and/or otherwise
deal in Counterfeit Products which are hereinafter
identified as a result of any order entered in this action,
or otherwise

 

iv

 

 
Case 1:21-cv-01506-PKC Document 6 Filed 03/23/21 Page 8 of 18

WHERAS, Plaintiff having moved ex parte on February 19, 2021 against Defendants for
the following: 1) a temporary restraining order; 2) an order restraining Merchant Storefronts and
Defendants’ Assets with the Financial Institutions; 3) an order to show cause why a preliminary
injunction should not issue; 4) an order authorizing bifurcated and alternative service and 5) an
order authorizing expedited discovery;

WHEREAS, the Court entered an Order granting Plaintiffs Application on February 23,
2021 (“TRO”) which ordered Defendants to appear on March 16, 2021 at 1:45 p.m. to show cause
why a preliminary injunction should not issue (“Show Cause Hearing”),

WHEREAS, on March 5, 2021, Plaintiff filed a request for modification and extension of
the TRO;

WHEREAS, the Court granted Plaintiff's request and entered an Order on March 5, 2021
(“March 5, 2021 Order”) extending the TRO until March 23, 2021 and rescheduling the Show
Cause Hearing to March 23, 2021 at 12:00 p.m.;

WHEREAS, on March 11, 2021, pursuant to the alternative methods of service authorized
by the TRO, Plaintiff served the Summons, Complaint, TRO, all papers filed in support of the
Application and the March 5, 2021 Order on each and every Defendant,

WHEREAS, on March 23, 2021 at 12:00 p.m., Plaintiff appeared at the Show Cause
Hearing, however, no Defendants appeared.

ORDER
1. The injunctive relief previously granted in the TRO shall remain in place through the
pendency of this litigation, and issuing this Order is warranted under Federal Rule of Civil

Procedure 65 and Section 34 of the Lanham Act.

a) Accordingly, Defendants are hereby restrained and enjoined from engaging in any of

 
Case 1:21-cv-01506-PKC Document 6 Filed 03/23/21 Page 9 of 18

the following acts or omissions pending the final hearing and determination of this

action or until further order of the Court:

i.

ii.

lil.

iv.

manufacturing, importing, exporting, advertising, marketing, promoting,
distributing, displaying, offering for sale, selling and/or otherwise dealing in
Counterfeit Products or any other products bearing the Barbie Marks and/or
Barbie Works and/or marks or works that are confusingly or substantially
similar to, identical to and constitute a counterfeiting and/or infringement of the
Barbie Marks and/or Barbie Works;

directly or indirectly infringing in any manner Plaintiffs Barbie Marks and/or
Barbie Works;

using any reproduction, counterfeit, copy or colorable imitation of Plaintiff's
Barbie Marks and/or Barbie Works to identify any goods or services not
authorized by Plaintiff;

using Plaintiff's Barbie Marks and/or Barbie Works or any other marks or
artwork that are confusingly or substantially similar to the Barbie Marks and/or
Barbie Works on or in connection with Defendants’ manufacturing, importing,
exporting, advertising, marketing, promoting, distributing, displaying, offering
for sale, selling and/or otherwise dealing in Counterfeit Products;

using any false designation of origin or false description, or engaging in any
action which is likely to cause confusion, cause mistake and/or to deceive
members of the trade and/or the public as to the affiliation, connection or
association of any product manufactured, imported, exported, advertised,

marketed, promoted, distributed, displayed, offered for sale or sold by

 
Case 1:21-cv-01506-PKC Document6 Filed 03/23/21 Page 10 of 18

Defendants with Plaintiff, and/or as to the origin, sponsorship or approval of
any product manufactured, imported, exported, advertised, marketed,
promoted, distributed, displayed, offered for sale or sold by Defendants and
Defendants’ commercial activities and Plaintiff;

vi. secreting, concealing, destroying, altering, selling off, transferring or otherwise
disposing of and/or dealing with: (i) Counterfeit Products and/or (i1) any
computer files, data, business records, documents or any other records or
evidence relating to their User Accounts, Merchant Storefronts or Defendants’
Assets and the manufacture, importation, exportation, advertising, marketing,
promotion, distribution, display, offering for sale and/or sale of Counterfeit
Products;

vii. effecting assignments or transfers, forming new entities or associations, or
ereating and/or utilizing any other platform, User Account, Merchant Storefront
or any other means of importation, exportation, advertising, marketing,
promotion, distribution, display, offering for sale and/or sale of Counterfeit
Products for the purposes of circumventing or otherwise avoiding the
prohibitions set forth in this Order; and

viii. knowingly instructing, aiding or abetting any other person or business entity in
engaging in any of the activities referred to in subparagraphs 1(a)(i) through
1(a)(vii) above and 1(b)(i) through 1(b)Gi) and 1(c){i) below.

b) Accordingly, the Third Party Service Providers and Financial Institutions are hereby
restrained and enjoined from engaging in any of the following acts or omissions

pending the final hearing and determination of this action or until further order of the

 
Case 1:21-cv-01506-PKC Document6 Filed 03/23/21 Page 11 of 18

Court:

i. secreting, concealing, transferring, disposing of, withdrawing, encumbering or
paying Defendants’ Assets from or to Defendants’ Financial Accounts until
further ordered by this Court;

ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise
disposing of and/or dealing with any computer files, data, business records,
documents or any other records or evidence relating to the Defendants’ User
Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,
importation, exportation, advertising, marketing, promotion, distribution,
display, offering for sale and/or sale of Counterfeit Products; and

iii. knowingly instructing, aiding, or abetting any other person or business entity in
engaging in any of the activities referred to in subparagraphs 1(a)(i) through
1(a)(vii) and 1(b)}(i) through 1(b)Gi) above.

c) Accordingly, the Third Party Service Providers are hereby restrained and enjoined from
engaging in any of the following acts or omissions pending the final hearing and
determination of this action or until further order of the Court:

i. providing services to Defendants, Defendants’ User Accounts and Defendants’
Merchant Storefronts, including, without limitation, continued operation of
Defendants’ User Accounts and Merchant Storefronts;

ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise
disposing of and/or dealing with any computer files, data, business records,
documents or any other records or evidence relating to the Defendants’ User

Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,

 
Case 1:21-cv-01506-PKC Document6 Filed 03/23/21 Page 12 of 18

importation, exportation, advertising, marketing, promotion, distribution,
display, offering for sale and/or sale of Counterfeit Products; and
iii. knowingly instructing, aiding, or abetting any other person or business entity in
engaging in any of the activities referred to in subparagraphs 1(a)G) through
1(a)(vii), 1(b)G) through 1(b)(ii) and 1(c)@ through 1{c)(ii) above.
2. As sufficient cause has been shown, the asset restraint granted in the TRO shall remain in
place through the pendency of this litigation, including that:

a} within seven (7) days of receipt of notice of this Order, any newly discovered Financial
Institutions who are served with this Order shall locate and attach Defendants’
Financial Accounts, shall provide written confirmation of such attachment to Plaintiffs
counsel and provide Plaintiffs counsel with a summary report containing account
details for any and all such accounts, which shall include, at a minimum, identifying
information for Defendants and Defendants’ User Accounts, contact information for
Defendants (including mailing addresses and e-mail addresses), account numbers and
account balances for any and all of Defendants’ Financial Accounts.

3. Assufficient cause has been shown, the expedited discovery previously granted in the TRO
shall remain in place through the pendency of this litigation, including that:

a) Plaintiff may serve interrogatories pursuant to Rules 26 and 33 of the Federal Rules of
Civil Procedure as well as Local Civil Rule 33.3 of the Local Rules for the Southern
and Eastern Districts of New York and Defendants who are served with this Order shail
provide written responses under oath to such interrogatories within fourteen (14) days
of service to Plaintiff's counsel.

b) Plaintiff may serve requests for the production of documents pursuant to Rules 26 and

 
Case 1:21-cv-01506-PKC Document6 Filed 03/23/21 Page 13 of 18

i.

ii.

ili.

iv.

Vi.

34 of the Federal Rules of Civil Procedure and Defendants who are served with this
Order, their respective officers, employees, agents, servants and attorneys and all
persons in active concert or participation with any of them who receive actual notice of
this Order shall produce all documents responsive to such requests within fourteen (14)
days of service to Plaintiff's counsel.
Within fourteen (14) days after receiving notice of this Order, all Financial Institutions
who receive service of this Order shall provide Plaintiff's counsel with all documents
and records in their possession, custody or control (whether located in the U.S. or
abroad), relating to any and all of Defendants’ Financial Accounts, User Accounts and
Merchant Storefronts, including, but not limited to, documents and records relating to:
account numbers;
current account balances;
any and all identifying information for Defendants and Defendants' User Accounts,
including names, addresses and contact information;
any and all account opening documents and records, including, but not itmited to,
account applications, signature cards, identification documents, and if a business
entity, any and all business documents provided for the opening of each and every
of Defendants’ Financial Accounts;
any and all deposits and withdrawal during the previous year from each and every
of Defendants’ Financial Accounts and any and all supporting documentation,
including, but not limited to, deposit slips, withdrawal slips, cancelled checks and
account statements;

any and all wire transfers into each and every of Defendants’ Financial Accounts

 
Case 1:21-cv-01506-PKC Document6 Filed 03/23/21 Page 14 of 18

during the previous year, including, but not limited to, documents sufficient to show
the identity of the destination of the transferred funds, the identity of the
beneficiary’s bank and the beneficiary’s account number;

vii. any and all User Accounts and account details, including, without limitation,
identifying information and account numbers for any and all User Accounts that
Defendants have ever had and/or currently maintain;

viii. the identities, location and contact information, including any and all e-mail
addresses, of Defendants, their respective officers, employees, agents, servants and
all persons in active concert or participation with any of them;

ix. the nature of Defendants’ businesses and operations, methods of payment, methods
for accepting payment and any and all financial information, including, but not
limited to, information associated with Defendants’ User Accounts, a full
accounting of Defendants’ sales history and listing history under such accounts,
and Defendants’ Financial Accounts associated with Defendants’ User Accounts;
and

x. Defendants’ manufacturing, importing, exporting, advertising, marketing,
promoting, distributing, displaying, offering for sale and/or selling of Counterfeit
Products, or any other products bearing the Barbie Marks and/or Barbie Works
and/or marks or artwork that are confusingly or substantially similar to, identical to
and constitute a counterfeiting and/or infringement of the Barbie Marks and/or
Barbie Works.

d) Within fourteen (14) days of receipt of service of this Order, the Third Party Service Providers

shall provide to Plaintiff's counsel all documents and records in its possession, custody or

 
Case

1:21-cv-01506-PKC Document6 Filed 03/23/21 Page 15 of 18

control (whether located in the U.S. or abroad) relating to Defendants’ User Accounts and

Defendants’ Merchant Storefronts, including, but not limited to, documents and records

relating to:

i.

il.

iil.

IV.

any and all User Accounts and Defendants’ Merchant Storefronts and account
details, including, without limitation, identifying information and account numbers
for any and all User Accounts and Defendants’ Merchant Storefronts that
Defendants have ever had and/or currently maintain with the Third Party Service
Providers;

the identities, location and contact information, including any and all e-mail
addresses of Defendants;

the nature of Defendants’ businesses and operations, methods of payment, methods
for accepting payment and any and all financial information, mcluding, but not
limited to, information associated with Defendants’ User Accounts and
Defendants’ Merchant Storefronts, a full accounting of Defendants’ sales history
and listing history under such accounts and Defendants’ Financial Accounts with
any and all Financial Institutions associated with Defendants’ User Accounts and
Defendants’ Merchant Storefronts; and

Defendants’ manufacturing, importing, exporting, advertising, marketing,
promoting, distributing, displaying, offering for sale and/or selling of Counterfeit
Products, or any other products bearing the Barbie Marks and/or Barbie Works
and/or marks or artwork that are confusingly or substantially similar to, identical to

and constitute an infringement of the Barbie Marks and/or Barbie Works.

4. As sufficient cause has been shown, and pursuant to FRCP 4(£)(3), service may be made

 
Case 1:21-cv-01506-PKC Document6 Filed 03/23/21 Page 16 of 18

on, and shall be deemed effective as to Defendants if it is completed by one of the following
means:

a) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website (including
NutStore, a large mail link created through Rmail.com or via website publication
through a specific page dedicated to this Lawsuit accessible through
ipcounselorslawsuit.com) where each Defendant will be able to download a PDF copy
of this Order, to Defendants’ e-mail addresses as identified by Alibaba and/or
AliExpress pursuant to Paragraph V(C) of the TRO; or

b} delivery of a message to Defendants through the system for communications
established by the Third Party Service Providers on their respective platforms,
providing a link to a secure website (such as NutStore or a large mail link created
through Rmail.com) where each Defendant will be able to download a PDF copy of
this Order.

5. As sufficient cause has been shown, that such alternative service by electronic means
ordered in the TRO and herein shall be deemed effective as to Defendants, Third Party
Service Providers and Financial Institutions through the pendency of this action.

6. As sufficient cause has been shown, service of this Order shall be made on and deemed
effective as to the Third Party Service Providers and Financial Institutions if it is completed
by the following means:

a) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where
PayPal will be able to download a PDF copy of this Order via electronic mail to
PayPal Legal Specialist at EEOMALegalSpecialist@paypal.com;

b) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

 
Case 1:21-cv-01506-PKC Document6 Filed 03/23/21 Page 17 of 18

AliPay.com Co., Ltd., Ant Financial Services will be able to download a PDF copy
of this Order via electronic mail Mr. Di Zhang, Member of the Legal & Compliance
Department — IP, at di.zd@alipay.com;

c) delivery of: (i) a PDF copy of this Order, or Gi) a link to a secure website where
Alibaba will be able to download a PDF copy of this Order via electronic mail to
Chioe He, Alibaba Group at chloe.he@alibaba-inc.com;

d) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where
Payoneer Inc. will be able to download a PDF copy of this Order via electronic mail
to Payoneer Inc.’s Customer Service Management at
customerservicemanager@payoneer.com and Edward Tulin, counsel for Payoneer
Inc., at Edward. Tulin@skadden.com; and

e) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where
PingPong Global Solutions Inc. will be able to download a PDF copy of this Order
via electronic mail to legal@pingpongx.com.

7. Defendants are hereby given notice that they may be deemed to have actual notice of the
terms of this Order and any act by them or anyone of them in violation of this Order may
be considered and prosecuted as in contempt of this Court.

8. The $5,000.00 bond posted by Plaintiff shall remain with the Court until a final disposition
of this case or until this Order is terminated. |

9. This Order shall remain in effect during the pendency of this action, or until further order
of the Court.

10. Any Defendants that are subject to this Order may appear and move to dissolve or modify

the Order on two (2) days’ notice to Plaintiff or on shorter notice as set by the Court.

10

 
Case 1:21-cv-01506-PKC Document6 Filed 03/23/21 Page 18 of 18

C sO ORDERED.

SIGNED this 2304. of Sgrch (2021, at 42. Rpm.

New York, New York

 

HON. P. KEWIN CASTEL

11

 
